Field, J.
The St. of 1875, c. 15, entitled “An act to establish a state detective force for the better enforcement of the laws,” provides, in § 5, that “ said chief and said detectives shall aid the Attorney General, district attorneys and magistrates in procuring evidence for the detection of crime and in the pursuit of criminals,” and in § 6, that “ neither the chief nor any member of the force shall receive any share in rewards or any compensation, gift or gratuity, directly or indirectly, on account of his official services, except rewards publicly offered, and then only when, in special cases and after the services have been rendered, permission so to do is granted by the Governor and Council.” It does not appear that permission to Crosby to receive any share in this reward has been granted by the Governor and Council, and it must be taken that Crosby was prohibited by law from claiming any part of this reward. See also Pool v. Boston, 5 Cush. 219.
If Crosby had not been prohibited by law from claiming this reward, and if receiving a confession under the circumstances stated in the exceptions can be called detecting a criminal, upon which we express no opinion, either Crosby alone, or Crosby and the plaintiff jointly, would be entitled to the reward. There is no evidence of any independent act on the part of the plaintiff that would entitle him alone to claim the whole reward. The information that led to the confession was first received by Crosby and by him communicated to the plaintiff, and although this was information that she would tell what she knew about the fires, and not that she herself had set them, yet this last statement was obtained by the plaintiff acting on the specific information given by Crosby and at Crosby’s suggestion or request, and was obtained by his persuading her to tell what she knew about the fires, and was literally what she knew about them.
No independent act not contemplated by Crosby, and not specifically within the terms of his request, was done by the plaintiff that led to the detection and conviction of Leman. As *236Crosby is prohibited by law from claiming the reward, the plaintiff cannot claim in his right or jointly with him. To hold otherwise would be to defeat the intent of the statute. The plaintiff cannot receive the reward in whole or in part to Crosby’s use. Undoubtedly a person may act in concert with an officer, and while so acting may discover evidence which may entitle him to the whole reward, but when the information which led to the discovery was first obtained by the officer, and then such information was communicated by him to another person, who acted on it specifically according to the request and direction of the officer, it is doubtful whether such a person must not be regarded as the agent of the officer. It may be that in this case, without the advice of the plaintiff, Leman might never have confessed her crime; but it is also true that there is no evidence that, if the information received by Crosby from her had not been communicated to the plaintiff, the plaintiff would ever have given the advice, or have known or suspected that Leman had any information to give. On the evidence, we think that the defendant’s third request for instructions should have been given, and that the distinction made by the learned justice in the instructions given in place of it cannot be supported.

Exceptions sustained.